DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on July 3, 2019; February 13, 2020; October 20, 2020; and October 21, 2020 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “grill filter member is elastically supported by an elastic member so as to be elastically retracted” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Specification
4. The disclosure is objected to because of the following informalities: 
Page 2, second paragraph from bottom, The specification discusses a “rotation mode” and a “fixed mode” but it is not particularly clear what distinguishes the two modes because the language recites that in both modes, the first part and the second part are rotatable with respect to each other. 
Page 8, fifth line from bottom, the second occurrence of “FIG 27” should read “FIG [[27]] 28”
Page 13, third paragraph, “The pair of second supporting portions 340 are formed to be smaller in width than the pair of second supporting portions 340 and positioned inside the pair of first supporting portions 320.” should read “The pair of second supporting portions 340 are formed to be smaller in width than the pair of first supporting portions 320 
Appropriate correction is required.

Claim Objections
5. Claims 9 and 20 are objected to because of the following informalities:  
Claim 9, line 2, “an center axis of a cyclone” should read “[[an]] a center axis of a cyclone”
Claim 20, line 4, “where an center axis of the dust collecting member” should read “where [[an]] a center axis of the dust collecting member”
Claim 20, line 5, “an center axis of the suction motor are parallel or concentric” should read “[[an] a center axis of [[the]] a suction motor are parallel or concentric” because “suction motor” has not been previously introduced. 
Appropriate correction is required.
Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a third part configured to rotatably connect a rear end of the first part and a lead end of the second part” in claim 18. Further, proper structure is provided in the specification for performing the functional language. The structure is identified as a pair of first supporting portions 320, a pair of second supporting portions 340, and a pair of rotation shafts 360 (paragraph 98 of applicant’s specification). 
“a dust collecting member configured to separate dust from an introduced air” in claim 19. Further, proper structure is provided in the specification for performing the functional language. The structure is identified as a cyclone and a dust collecting chamber (paragraph 20 of applicant’s specification).
“a main body configured to generate a suction force” in claim 19. Further, proper structure is not provided in the specification for performing the functional language. The phrase “main body” is presented in paragraphs 5 and 37 of the applicant’s specification, but neither paragraphs provide proper structure. 
“a connecting portion configured to connect the dust collecting member and the main body” in claim 19. Further, proper structure is not provided in the specification for performing the functional language. The phrase “connecting portion” appears in the applicant’s specification multiple times, but the specification lacks a positive recitation of the corresponding structure which performs the claimed function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, the claim language recites “elastically advanced and retracted” but the specification only provides support for “elastically advanced”. Specifically, the specification states “when the handle of the grill filter member 670 is pulled in the direction of arrow F and then is released, the grill filter 
Regarding claim 19 and the lack of corresponding structure being identified in the specification as discussed above (corresponding structure for phrases “connecting portion” and “main body”), the specification does not demonstrate that the applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim language recites a “rotation mode” and a “fixed mode” but it is not particularly clear what distinguishes the two modes from 
Claims 8-10 are rejected for depending upon a rejected base claim. 
With respect to claim 19, claim limitations “a main body configured to generate a suction force” and “a connecting portion configured to connect the dust collecting member and the main body” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. As discussed above, the specification lacks a positive recitation of the corresponding structure which performs the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US PGPUB 20160287042) hereinafter, Han.
Regarding claim 1, Han discloses a handy-stick type vacuum cleaner (fig. 1) comprising: 
a first part (see Han’s annotated fig. 1 below. The first part includes all structural components in the annotated fig. 1 below) including a dust collecting member (see Han’s annotated fig. 1 below);
 
    PNG
    media_image1.png
    689
    712
    media_image1.png
    Greyscale

a second part (see Han’s annotated fig. 1 below. The second part includes all structural components in the annotated fig. 1 below) including a suction motor [0060] and a handle (see Han’s annotated fig. 1 below); and 

    PNG
    media_image2.png
    397
    508
    media_image2.png
    Greyscale

a third part (see Han’s annotated fig. 1 below. The third part includes the structural components indicated by the elliptical callout.) positioned between the first part and the second part such that the first part is rotatable with respect to the second part (The third part is positioned between the first part and the second part. The first part is capable of being rotatable with respect to the second part. The hose 23 allows for the first part to be rotatable with respect to the second part.).  

    PNG
    media_image3.png
    712
    778
    media_image3.png
    Greyscale

Regarding claim 2, Han discloses wherein the first part and the second part are in communication with each other through a flexible tube (fig. 1, flexible hose 23).  
Regarding claim 3, Han discloses wherein the flexible tube (fig. 1, flexible hose 23) includes one end connected to an air discharge port of the first part and another end connected to an air inlet hole of the second part (paragraph 0062; fig. 1; One end of the flexible tube is connected to an air discharge port of the first part and another end is connected to an air inlet hole of the second part through the third part. Specifically, another end of the flexible tube is connected indirectly to an air inlet hole of the second part (Another end of the flexible tube is connected to the third part and the third part is connected to an air inlet hole of the second part)).  
Regarding claim 5, Han discloses wherein the third part is disposed behind the air discharge port of the first part and in front of the air inlet hole of the second part (fig. 1; With respect to the direction of air flow through Han’s vacuum, the third part is disposed behind the air discharge port of the first part and in front of the air inlet hole of the second part).
Regarding claim 7, Han discloses wherein the third part is configured to set a rotation mode in which the first part and the second part are rotatable with respect to each other or a fixed mode in which the first part and the second part are rotated with respect to each other (As discussed above, the claim language describes two modes in which the first part and the second part are rotatable with respect to each other. Han’s vacuum is capable of having the first part and the second part rotated with respect to each other. Therefore, Han’s vacuum meets the requirements of both modes as specified by the claim language.).  
Regarding claim 8, Han discloses wherein in the fixed mode, a longitudinal axis of the first part and a longitudinal axis of the second part are parallel to each other (As specified in claim 7, the “fixed mode” requires the first part and the second part are rotated with respect to each other. The flexible tube 23 which connects the first part and second part allows for the first part and the second part to rotate with respect to each other. The flexible tube also allows the first part to be manipulated into an orientation so that a longitudinal axis of the first part and a longitudinal axis of the second part are parallel to each other.), and wherein in the rotation mode, the longitudinal axis of the first part and the longitudinal axis of the second part form an obtuse angle (As specified in claim 7, the “rotation mode” requires the first part and the second part are rotatable with respect to each other. The flexible tube 23 which connects the first part and the second part allows for the first part and the second part to be rotatable with respect to each other. The flexible tube also allows for the first part to be .
Regarding claim 9, Han discloses wherein in the fixed mode, an center axis of a cyclone of the dust collecting member is arranged parallel or concentrically with a center axis of the suction motor (As specified in claim 7, the “fixed mode” requires the first part and the second part are rotated with respect to each other. The flexible tube 23 which connects the first part and second part allows for the first part and the second part to rotate with respect to each other. The flexible tube also allows a center axis of a cyclone of the dust collecting member to be arranged parallel or concentrically with a center axis of the suction motor.), and wherein in the rotation mode, the center axis of the cyclone of the dust collecting member and the center axis of the suction motor form an obtuse angle (As specified in claim 7, the “rotation mode” requires the first part and the second part are rotatable with respect to each other. The flexible tube 23 which connects the first part and the second part allows for the first part and the second part to be rotatable with respect to each other. The flexible tube also allows for the center axis of the cyclone of the dust collecting member and the center axis of the suction motor to form an obtuse angle).  
Regarding claim 10, Han discloses wherein an angle formed between the longitudinal axis of the first part and a longitudinal 60axis of the handle is smaller in the rotation mode than in the fixed mode (Because claim 7 specifies that the first part and the second part are rotatable with respect to each other in both modes, Han’s first part can be manipulated so that an angle formed between the longitudinal axis of the first part and a longitudinal axis of the handle is smaller in the rotation mode than in the fixed mode.).  
Regarding claim 11, Han discloses wherein the first part includes a dust collecting member detachably disposed in a mounting space (see Han’s annotated fig. 2 below), 

    PNG
    media_image4.png
    708
    862
    media_image4.png
    Greyscale

and wherein the dust collecting member is divided into a cyclone [0059] and a dust collecting chamber (see Han’s annotated fig. 3 below.).  

    PNG
    media_image5.png
    830
    633
    media_image5.png
    Greyscale

Regarding claim 12, Han discloses wherein the dust collecting member comprises: a container (see Han’s annotated fig. 3 below) including the cyclone [0059] and the dust collecting chamber (see Han’s annotated fig. 3 below); 

    PNG
    media_image6.png
    830
    633
    media_image6.png
    Greyscale

and a cover (cover 42, see Han’s annotated fig. 4 below) configured to open and close an open rear surface of the container (see Han’s annotated fig. 4 below; The cover 42 is a cover which closes and opens the container 41 [0066]) and to guide air discharged from the cyclone to the second part (The cover 42 has outlet 421 through which the air purified by the cyclone dust collector is discharged [0063]).  

    PNG
    media_image7.png
    631
    745
    media_image7.png
    Greyscale

Regarding claim 17, Han discloses wherein an inlet of the suction motor of the second part is in communication with the flexible tube (paragraph 0062, “The air purified by the cyclone dust collector may sequentially pass through the handle pipe and the flexible hose and may flow to the body”; paragraph 0060, “The body includes a fan motor which generates suction force”; These excerpts teach wherein an inlet of the suction motor of the second part is in communication with the flexible tube.)  
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Alton (US Patent 10660494).
Regarding claim 4, Han teaches the claimed invention as rejected above in claim 3. Han does not explicitly teach wherein the flexible tube is disposed inside the third part.
However, Alton teaches of a vacuum cleaner having a connection joint wherein the flexible tube is provided with spiral ridges and grooves for engaging the internal threads of the receiving connector (col. 16, lines 24-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Alton to provide ridges and grooves on the flexible tube for engaging the internal threads of a receiving connector. Specifically, Han’s flexible tube 23 would be modified to include ridges and grooves on its outer circumferential surface. Han’s third part, which is a receiving connector, would be modified to incorporate internal threads to engage the ridges and grooves of the flexible tube. This modification is a simple substitution of one known connecting method for another known connecting method to obtain predictable results. 
With this modification, Han, as modified, teaches wherein the flexible tube is disposed inside the third part (The flexible tube is screwed into the internal threads of the third part. Therefore, the flexible tube is disposed inside the third part).
Regarding claim 6, Han teaches the claimed invention as rejected above in claim 3. Han does not explicitly teach wherein the flexible tube is provided with a helical protrusion formed on its outer 59circumferential surface, and wherein a first engaging member and a second engaging member screwed to both ends of the flexible tube are provided at the air discharge port of the first part and the air inlet hole of the second part.  
However, Alton teaches of a vacuum cleaner having a connection joint wherein the flexible tube is provided with spiral ridges and grooves for engaging the internal threads of the receiving connector (col. 16, lines 24-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Alton to provide ridges and grooves on the flexible tube for engaging the internal threads of a receiving connector. Specifically, Han’s flexible tube 23 would be modified to include ridges and grooves on its outer circumferential surface. Han’s third part, which is a receiving connector, would be modified to incorporate an internally threaded engaging member to engage the ridges and grooves of the flexible tube (see Han’s annotated fig. 1 below which details the modifications). Han’s handle pipe 30 would also be modified to incorporate an internally threaded portion to engage the ridges and grooves of the flexible tube. This modification is a simple substitution of one known connecting method for another known connecting method to obtain predictable results.

    PNG
    media_image8.png
    917
    1087
    media_image8.png
    Greyscale

With this modification, Han, as modified, teaches wherein the flexible tube is provided with a helical protrusion formed on its outer 59circumferential surface (Han’s flexible tube 23 has been modified to include ridges and grooves on its circumferential surface for engaging with the internal threads of the engaging members), and wherein a first engaging member (see Han’s annotated fig. 1 below) and a second engaging member (see Han’s annotated fig. 1 below) screwed to both ends of the flexible tube (both engaging members are screwed to the flexible tube) are provided at the air discharge port of the first part (The first engaging member is provided at the air discharge port of the first part) and the air inlet hole of the second part (The second engaging member is provided at the air inlet hole of the third part. The third part is located adjacent to the air inlet hole of the second part. The phrase “at” does not provide any specific structural relationship. Therefore, the second engaging member is provided “at” the air inlet hole of the second part (see Han’s annotated fig. 1 below)).  

    PNG
    media_image9.png
    946
    1087
    media_image9.png
    Greyscale

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jin et al. (US PGPUB 20040187253), hereinafter Jin.
Regarding claim 13, Han teaches the claimed invention as rejected above in claim 12. Additionally, Han teaches wherein the cyclone comprises: a grill filter member (grill filter member 43, [0065]) disposed inside the cyclone (paragraph 0065, the grill filter member 43 is disposed inside Han’s cyclone; fig. 3) to reciprocate linearly along an axial direction of the cyclone (see Han’s annotated fig. 6B below. The grill filter member 43 reciprocates linearly along an axial direction of the cyclone; [0070]); 

    PNG
    media_image10.png
    699
    751
    media_image10.png
    Greyscale

and a catching protrusion (fig. 3, protrusion 414) inclined to contact an outer surface of a grill portion (grill portion 430) of the grill filter member (paragraphs 0072 and 0073; fig. 3 and fig. 6B).  
Han does not teach a plurality of catching protrusions inclined to contact an outer surface of a grill portion of the grill filter member. 
However, Jin teaches a filter cleaning device of a cyclone vacuum cleaner which includes a brush 53 which removes dust from the outer surface of the filter (fig. 5, paragraph 0037). As seen in fig. 5, the brush 53 has a plurality of bristles. These bristles teach a plurality of catching protrusions inclined to contact an outer surface of the filter.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the brush 

    PNG
    media_image11.png
    377
    621
    media_image11.png
    Greyscale

Regarding claim 14, Han in view of Jin teaches the claimed invention as rejected above in claim 13. Additionally, Han, as modified by Jin, teaches wherein the cyclone comprises: a guide pipe (see Han’s annotated fig. 6B below; The tip end of Han’s guide pipe is modified to incorporate the brush teaching of Jin instead of the protrusion teaching of Han. Although the protrusion is modified, Han, as modified, teaches a guide pipe with a brush attached to the tip portion) 

    PNG
    media_image12.png
    632
    730
    media_image12.png
    Greyscale

configured to receive the grill portion when the grill filter member is 61retracted (the guide pipe temporarily receives the grill portion when the grill filter member is retracted, fig. 6B); and a helical guide (paragraph 0083; fig. 3, spiral portion 427a) disposed between the guide pipe and an inner circumferential surface of the cyclone (fig. 3, the spiral portion 427a is disposed between the guide pipe and an inner circumferential surface of the cyclone) and configured to guide dust and air flowing into the cyclone in a helical direction (last sentence of paragraph 0083), and wherein the plurality of catching protrusions (The bristles of the brush teach the plurality of catching protrusions) are disposed at a tip end of the guide pipe at intervals (the bristles of the brush are disposed at a tip end of the guide pipe at circumferential intervals).  
Regarding claim 15, Han in view of Jin teaches the claimed invention as rejected above in claim 14. Additionally, Han, as modified by Jin, teaches wherein the grill portion is provided with a plurality of grooves on an outer surface of the grill portion (fig. 3, grill portion 430 has a plurality of grooves 431 formed on the outer surface.) so that the plurality of catching protrusions are slidably inserted into the plurality of grooves (The bristles of the scraping brush remove dust from the outer surface of the filter (Jin, paragraph 0037) by sliding along the outer surface. When the bristles hit a void of the outer surface (in other words, when the bristles slide along the grooves), a person having ordinary skill in the art would understand that the bristles dip into the grooves. Therefore, the plurality of catching protrusions are slidably inserted into the plurality of grooves.) along a longitudinal direction of the grill portion (Han’s fig. 3, the grooves 431 extend in a longitudinal direction of the grill portion).  
	Regarding claim 16, Han in view of Jin teaches the claimed invention as rejected above in claim 13. Han, as currently modified by Jin, does not teach wherein the grill filter member is elastically supported by an elastic member so as to be elastically advanced and retracted with respect to the container.  
	However, Jin further teaches wherein the grill filter member (fig. 5, filter 40) is elastically supported by an elastic member (fig. 5, spring 91) so as to be elastically advanced and retracted with respect to the container (Jin teaches the recovering force of the elastic spring returns the scraper to its original position (fig. 5; paragraph 0042). As discussed above, the specification lacks written description for “elastically retracted”. As best understood by the examiner, Jin’s teaching is consistent with the applicant’s disclosure and also corresponds to the claimed structural relationship.).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teaching of Han in view of Jin to further incorporate the elastic spring teaching of Jin to provide a spring which elastically supports the grill filter member. Specifically, it would have been obvious to incorporate a spring on Han’s grill filter . 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Berfield (US Patent 6478342).
Regarding claim 18, Han teaches a handy-stick type vacuum cleaner (fig. 1) comprising: 
a first part (see Han’s annotated fig. 1 below. The first part includes all structural components in the annotated fig. 1 below) including a suction hole formed at a tip end thereof (suction portion 21 has a suction hole (paragraph 0059)) and a dust collecting member (see Han’s annotated fig. 1 below. Dust collecting member 40) detachably disposed in a mounting space (fig. 2, dust collecting member 40 is detachably disposed in a mounting space) communicating with the suction hole [0062];  

    PNG
    media_image13.png
    689
    712
    media_image13.png
    Greyscale

62a second part (see Han’s annotated fig. 1 below. The second part includes all structural components in the annotated fig. 1 below) provided with a suction motor thereinside [0060] and a handle extended from one side thereof (see Han’s annotated fig 1 below), 

    PNG
    media_image14.png
    397
    508
    media_image14.png
    Greyscale

a third part (see Han’s annotated fig. 1 below) configured to connect a rear end of the first part and a leading end of the second part (With respect to the direction of air flow through Han’s vacuum, Han’s third part connects a rear end of the first part and a leading end of the second part indirectly through the flexible tube 23); and

    PNG
    media_image15.png
    717
    778
    media_image15.png
    Greyscale
 
a flexible tube (flexible tube 23) configured to connect a cyclone formed in the dust collecting member and the suction motor to be in communication with each other (paragraphs 0062 and 0060; fig. 1).  
Han does not teach a third part configured to rotatably connect a rear end of the first part and a leading end of the second part; and 
However, Berfield teaches a swivel coupling for a flexible tube of a vacuum cleaner. Specifically, Berfield teaches the swivel coupling 14 allows the hose to swivel or rotate during use (col. 3, lines 36-38). 
As discussed above, the limitation “a third part” invokes 35 USC 112(f). The corresponding structure identified in the specification includes a pair of first supporting portions 320, a pair of second supporting portions 340, and a pair of rotation shafts 360 (paragraph 98 of applicant’s specification) or equivalents thereof. The structure of Berfield’s swivel coupling are equivalents thereof because the prior art element performs the identical 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Han to incorporate the swivel coupling of Berfield to provide a swivel coupling configured to rotatably connect a rear end of the first part and a leading end of the second part. Specifically, Berfield’s swivel coupling would be incorporated where the flexible tube connects to Han’s third part. Doing so would prevent the flexible tube from kinking during use (Berfield, col. 1, line 22).  
Regarding claim 19, Han teaches a handy-stick type vacuum cleaner (fig. 1) comprising: 
a dust collecting member (As discussed above, the limitation “a dust collecting member” invokes 35 USC 112 (f). The corresponding structure provided in the specification was identified as a cyclone and a dust collecting chamber (paragraph 20 of applicant’s specification). Han teaches a cyclone dust collector 40 may generate a spiral air current and may primarily separate and collect dust using centrifugal force [0062].)  configured to separate dust from an introduced air [0062]; 
a main body (As discussed above, the limitation “a main body” invokes 35 USC 112(f). The specification does not provide adequate corresponding structure for performing the claimed function. To the best understanding of the examiner, Han teaches structure which performs the claimed function. Han teaches the body 10 includes a fan motor which generates suction force [0060]) configured to generate a suction force [0060]; and 
a connecting portion (As discussed above, the limitation “a connecting portion” invokes 35 USC 112(f). The specification does not provide adequate corresponding structure for performing the claimed function. To the best understanding of the examiner, Han teaches structure which performs the claimed function. Han teaches a connecting portion (see Han’s annotated fig. 1 below)) configured to connect the dust collecting member and the main body (Han’s connecting portion connects the dust collecting member and the main body indirectly through the flexible tube 23).

    PNG
    media_image16.png
    717
    778
    media_image16.png
    Greyscale

Han does not teach wherein the main body and the dust collecting member are mutually rotatable about the connecting portion.
However, Berfield teaches a swivel coupling for a flexible tube of a vacuum cleaner. Specifically, Berfield teaches the swivel coupling 14 allows the hose to swivel or rotate during use (col. 3, lines 36-38). Incorporating Berfield’s swivel coupling where the flexible tube 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Han to incorporate the swivel coupling of Berfield to provide a swivel coupling at the junction of the flexible tube and Han’s connecting portion. Doing so would prevent the flexible tube from kinking during use (Berfield, col. 1, line 22).  
Regarding claim 20, Han, as modified with Berfield’s swivel coupling, teaches the claimed invention as rejected above in claim 19. Additionally, Han, as modified, teaches wherein the dust collecting member is movable between a first position and a second position (The flexible tube 23 allows the dust collecting member to be manipulated into many positions), wherein the first position is a position where an center axis of the dust collecting member and an center axis of the suction motor are parallel or concentric with each other (The flexible tube 23 allows the dust collecting member to be capable of being manipulated into a position where a center axis of the dust collecting member and a center axis of the suction motor are parallel with each other), and the second position is a position where the center axis of the dust collecting member and the center axis of the suction motor form an obtuse angle (The flexible tube 23 allows the dust collecting member to be capable of being manipulated into a position where the center axis of the dust collecting member and the center axis of the suction motor form an obtuse angle).
Double Patenting
11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/618,929 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 2 are anticipated by 16/618,929 claims 1 and 10.
Instant Application 16/475,929
Copending Application 16/618,929
A handy-stick type vacuum cleaner comprising:
A handy-stick type vacuum cleaner comprising:
a first part including a dust collecting member;
a first part configured to include a dust collection unit;
a second part including a suction motor and a handle;
a second part configured to include a suction motor and a handle;
and a third part positioned between the first part and the second part such that the first 

[Claim 2] The handy-stick type vacuum cleaner of claim 1,
10.  The handy-stick type vacuum cleaner as claimed in claim 1,
wherein the first part and the second part are in communication with each other through a flexible tube.
wherein the first and second parts communicate with each other through a flexible tube.


Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/618,929 in view of Jin et al. (US PGPUB 20040187253), hereinafter, Jin. 
Instant Application 16/475,929
Copending Application 16/618,929
18. A handy-stick type vacuum cleaner comprising:
13. A handy-stick type vacuum cleaner comprising:
a first part including a suction hole formed at a tip end thereof and a dust collecting member detachably disposed in a mounting space communicating with the suction hole;
a first part configured to including a dust collection unit having a suction hole formed in a tip thereof and detachably mounted in a mounting space communicating with the suction hole

a second part configured to have a suction motor disposed inside thereof and a handle extending to one side thereof,
a third part configured to rotatably connect a rear end of the first part and a leading end of the second part;
a third part configured to include a first connection member coupled to a rear of the first part and a second onnection member coupled to a front of the second part and rotatably connected to the first connection member by a rotation shaft
a flexible tube configured to connect a cyclone formed in the dust collecting member and the suction motor to be in communication with each other.
a second part configured to communicate with the first part through a flexible tube

	


Claim 13 of the copending application recites a flexible tube configured to connect the dust collecting member (located in the first part) and the suction motor (located in the second part) to be in communication with each other. Claim 13 of the copending application lacks a cyclone formed in the dust collecting member. Jin teaches a vacuum cleaner wherein a cyclone is formed in the dust collecting member [0045]. It would have been obvious to one of ordinary skill in the art to have modified the handy-stick type vacuum cleaner recited in claim 13 of the copending application (16/618,929) to include a cyclone formed in the dust collecting member, 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker et al. (US PGPUB 20070033765) teaches a hand vacuum cleaner with a rotatable nozzle. Walker et al. does not teach “a third part” to connect a “first part” and a “second part”  as specified in claim 1
Matsumoto et al. (US PGPUB 20010025395) teaches a vacuum filter scraping member 21.
Hurason (US Patent 1800349) teaches an adjustment device comprising an adjustable mechanical connection to provide a universal connection between an implement and a handle thereof (figs 1-4, page 1, left col, paragraph 1)
Han et al. (US PGPUB 20180310788) teaches protrusions to scrape the filter member as it is being linearly removed (fig. 9)
Conrad (US PGPUB 20190328188) teaches a rotatable joint in between a handle member and the main vacuum member (fig. 12)
Matsumoto et al. (US Patent 6766558) teaches a vacuum cleaner with a dust collecting part located on the handle. This document is similar to the primary document used in the 35 USC 102 rejection. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723